Citation Nr: 1421605	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  04-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $8,392.53 was properly created. 


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to June 2002 with an additional 5 years of prior active duty service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, found that the Veteran had received an overpayment of education benefits in the amount of $8,392.53.  

In October 2007, the Board issued a decision in this case finding that the overpayment of education benefits was properly created.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a November 2010 Memorandum Decision, the Court vacated the Board's October 2007 decision and remanded the case for readjudication.  The appeal was returned to the Board and in July 2011 and July 2012 it was remanded for further development.  The case has now returned to the Board for further appellate action. 

The Veteran submitted multiple requests for a Board hearing during the course of this appeal.  In July 2006, the Veteran's attorney asked that the Board schedule one hearing for all of the appellants he represented, to include the Veteran, rather than hold individual hearings.  In an August 2006 letter to the attorney, the Board explained that it does not have the authority to allow a representative to appear for a personal hearing to present argument on behalf of all of the veterans he represents nor does it have the authority to allow all of the veterans to appear for a single hearing.  The Board further advised that each veteran represented by the attorney was entitled to appear at a personal hearing and to have their representative present at that hearing.  A hearing was scheduled for the Veteran in August 2006 at the Board's Central Office in Washington, D.C., but was postponed.  In October 2006 correspondence, the Veteran's attorney again requested that the Veteran, along with the other appellants he represented in similar appeals, be afforded a single Board hearing in Washington, D.C. 

The Veteran's individual Board hearing was rescheduled for February 2007. Although the Veteran's attorney appeared for other hearings scheduled that day, he did not report for the hearing scheduled for this particular Veteran.  In June 2007, he requested that the hearing be rescheduled and argued that the Board's policy of not allowing representatives to present oral argument is erroneous.  Pursuant to 38 C.F.R. § 20.700(b), the purpose of a Board hearing is to receive relevant testimony and argument from a claimant and any witnesses, but a hearing will not normally be scheduled solely for the purpose of receiving argument by a representative.  The Board is bound to follow this regulation enacted by the Secretary, as it is not patently inconsistent with the statutes enacted by Congress nor does it violate any due process rules due the Veteran in the course of this administrative proceeding.
In August 2007 correspondence, the attorney was informed that his motion for yet another hearing was denied.  Accordingly, the Veteran's Board hearing request is considered withdrawn and the Board will proceed with a decision in this case.  

The Veteran's attorney has asserted at various times during the course of this appeal that the Veteran is entitled to a waiver of his debt; however, the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits has not been procedurally prepared or certified for appellate review and is outside the scope of this appeal.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1).


FINDINGS OF FACT

1.  The Veteran enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to pursue a Bachelor in Agricultural Technology. 

2.  From November 4, 2002 to June 17, 2003, the Veteran received educational assistance benefits administered in the amount of $8,392.53 based on his enrollment at RMTU. 

3.  The Veteran was paid for courses that he did not attend. 

4.  The charged indebtedness in the amount of $8,392.53, was validly created.



CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $8,392.53 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020 , 21.7070, 21.7144, 21.7153 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002), became effective.  This liberalizing legislation provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  However, VA's duties to notify and assist the Veteran are not applicable to claims for recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, VA has explained to the Veteran the bases for the finding that his debt was valid and also afforded him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of the claim. 

As will be discussed in greater detail below, the RO's finding that the Veteran owed a debt of $8,392.53 is the result of investigations conducted by the RO in Manila, Philippines, and subsequently the VA Office of Inspector General (OIG) in San Francisco, California, pertaining to the enrollment of 60 veterans at Ramon Magsaysay University in the Philippines.  As a result of these investigations, both the Manila RO and the OIG in San Francisco determined that these 60 veterans were not regularly attending classes, but were, instead, receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors. 

The RO in Muskogee, Oklahoma, which has jurisdiction over claims involving educational assistance, subsequently advised each of the 60 veterans that overpayments had been created as a result of these findings, including the overpayment of $8,392.53 that is the subject of this decision. 

As noted on the title page, the Veteran is represented by a private attorney, Donald Hill.  The record reflects that Mr. Hill is also representing at least 29 other veterans who were found to have overpayments as a result of this investigation, and Mr. Hill has asked on several occasions to have all 30 claims consolidated in a manner similar to class action lawsuits.  The Board has no authority to consolidate appeals in this manner and each individual case must be considered by a Veterans Law Judge in the order in which the case was placed on the docket.  38 U.S.C.A. § 7107  (West 2002).  Mr. Hill was advised of this fact in several letters from the Senior Deputy Vice Chairman of the Board, and the Board reiterates this statutory requirement herein.  Accordingly, this decision addresses only the appeal of the Veteran listed on the title page, and the appeals of the remaining 29 veterans represented by Mr. Hill will be the subject of separate decisions. 

Mr. Hill is also advised that pursuant to 38 C.F.R. § 20.1303 (2013), decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts particular to each case in light of the applicable law and regulations.  Thus, the outcome of this individual appeal has no precedential value as to the appeals of the other 29 veterans he represents. 

The Board also notes that on numerous occasions Mr. Hill has made single submissions of evidence and argument on behalf of all 30 veterans he represents.  These submissions included protected information specific to individual veterans, such as VA claims numbers and social security numbers.  Mr. Hill was asked by the Senior Deputy Vice Chairman of the Board in several letters to stop making such submissions, as they placed the Board at risk of violating the Privacy Act, 5 U.S.C.A. § 552a, and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his/her representative. 

Mr. Hill responded to the Board's requests by submitting signed "waivers" from each of the 30 veterans he represents in which they expressly indicated that they do not object to having their personal information included in the claims files of the others.  On behalf of his clients, Mr. Hill also expressly authorized VA to associate his submissions with the claims files of each of the veterans he represents, even if those submissions include the VA claims numbers and social security numbers of the other veterans. 

The Board takes very seriously the requirements of the Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA to protect the personal information of all veterans and their dependents.  However, in light of Mr. Hill's letters specifically authorizing the sharing of the personal information of the 30 veterans he represents and the signed waivers completed by those veterans, the Board finds that the concerns of the Privacy Act and similar VA regulations have been appropriately addressed in this instance and no violation of the law or the veterans' privacy rights will occur by accepting Mr. Hill's submissions. 

Mr. Hill also requested that VA subpoena all individuals involved in the RMTU investigation, including both witnesses and VA employees.  He additionally objected to VA's reliance on the interviews conducted at RMTU, asserting that they amount to "hearsay evidence."  As noted in Flynn v. Brown, 6 Vet. App. 500, 503 (1994), the VA benefits claims system does not include such adversarial concepts as cross examination, best evidence rule, or hearsay evidence exclusion.  See also Manio v. Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has a responsibility to weigh the credibility and probative value of testimony provided by the students and faculty at RMTU, just as it does any evidence provided by the Veteran.  However, the Board will not reject such testimony solely on the basis that it is hearsay evidence. 

Under 38 U.S.C.A. § 5711(a) (West 2002), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing . . .[and] (4) aid claimants in the preparation and presentation of claims."  The Secretary defined the scope of this subpoena power in 38 C.F.R. § 20.711(2013), to include compelling the attendance of witnesses within a radius of 100 miles from the place of hearing and to aid in the production of "tangible evidence."  The regulation does not contemplate issuing subpoenas to allow witnesses to be questioned outside of the context of a personal hearing, and even then, the individual must reside within a 100 mile radius of the hearing. Furthermore, the regulation specifically provides that a subpoena will not be issued to compel the attendance of VA adjudicatory personnel.  See 38 C.F.R. § 20.711(a). In this instance, Mr. Hill has clearly requested subpoenas far outside the scope of the situations contemplated by the applicable regulation, and his request is denied. 

The Board also finds that VA has complied with the July 2011 and July 2012 remand orders of the Board.  In response to the remands, VA obtained additional evidence associated with the VA Educational Compliance Survey, field investigations, and OIG memorandums.  This evidence included unredacted depositions and reports, documents pertaining to RMTU's official grading and attendance policies, and the school's Approval Agreement with VA pertaining to education assistance benefits.  A copy of a November 2011 supplemental statement of the case (SSOC) was also obtained and added to the claims file.  The case was then readjudicated in an August 2013 SSOC.  The Board therefore finds that VA has complied with the July 2011 and 2012 remand orders.

As noted above, the Muskogee RO explained to the Veteran the basis for the finding that the debt was valid.  The RO afforded him the opportunity to present information and evidence in support of the claim, and the Board afforded the Veteran an opportunity to testify at a hearing which neither the Veteran, nor his representative, attended.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of the claim on appeal. 

As the Court has stated: "VA's . . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994).  Counts and Gobber make clear that VA's duty to assist does not include obtaining evidence which does not currently exist.  The Veteran and his attorney have been accorded ample opportunity to substantiate the claim by providing evidence to challenge the validity of the overpayment.  As such, the Board finds that this appeal is ready for appellate review. 

Factual Background

In October 2002, the Veteran applied for VA education benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).  An enrollment certification form, submitted in November 2002, indicated that he was enrolled for his first semester at RMTU from November 4, 2002 to March 21, 2003 pursuing a Bachelor of Agricultural Technology.  The Veteran also submitted documents indicating enrollment in the summer semester, which began on April 21, 2003.  The Office of Campus Registrar of RMTU also submitted a certificate in November 2002 verifying the Veteran's enrollment. 

The Veteran received basic educational assistance benefits under the provisions of Chapter 30 for each of the semesters that he reported enrollment at RMTU between the period from November 4, 2002 to June 17, 2003, and the RO calculated the total amount of assistance benefits administered during this period as $8,392.53. 

On October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU. The audit examined school records associated with 10% of the veteran student population and identified several discrepancies.  In the Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant inconsistencies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU.  Although no overpayments were found based on the available school records presented, it was noted that a more extensive compliance survey may be necessary, including class checks to monitor actual attendance of the students. 

In February 2003, the RO in Manila conducted a more extensive Education Compliance Survey at RMTU in which the records of all veteran-beneficiary students were reviewed. The survey began at the San Marcelino Campus by interviewing the Chancellor of RMTU, who reported that the veterans had established their own school club on campus called the U.S. Veteran Students Organization.  The Chancellor indicated that the veterans club was allowed their own "Vet-Park" inside the campus, and they had donated several garbage bins located throughout the campus. 

On the first day of the survey, two veteran students came to the Registrar's Office after apparently being informed of the survey by the Chancellor.  One of the students indicated that he was president of their student organization, and that they had a number of questions about the survey.  Due to time constraints, they were asked to write their questions down so that they could be answered later.  During the conversation, both students reported that their organization had donated the new steel filing cabinet in the Registrar's office to help the clerk in safekeeping records. 

The compliance survey continued at the Registrar's office of the Porac Botolan Campus of RMTU, where additional student records were reviewed.  At that office, the Veteran who is the subject of this appeal was present, apparently also informed of the survey.  He introduced himself, and indicated that he had only started using his education benefits that semester.  In reviewing the records, significant discrepancies were found by the investigators including: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment.  Discrepancies were reportedly found in all 60 veteran students' records. 

As a result of these findings, the Manila RO subsequently conducted a field investigation, which involved eleven Manila employees, including 8 field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's). From May 10, 2003 to May 15, 2003, they interviewed 39 individuals, including RMTU administration officials, professors, veteran students, and non-veteran students. 

Depositions from various professors and administration officials confirmed that the veteran students donated supplies to the school and to their instructors, and also paid for various class projects.  The Chancellor of the San Marcelino Campus indicated that the veteran students had donated money to their school, and that 50 percent of this had been distributed to teachers as "incentive" awards.  Various instructors and non-veteran students also indicated that the veteran students were not required to actually attend classes, and some non-veteran students complained of this fact, indicating that they would be penalized for not attending, while the veteran students were still given passing grades in return for their donations. 

Some students and faculty indicated that the veteran students often came to class lectures only once or twice a week, and others indicated that many of the veterans never attended classes.  For example, one non-veteran student reported that he had never seen any of the veteran students actually attending class over a two-year period, and another non-veteran student admitted to having been "coached" to tell the VA investigators that the veteran students had attended classes when, in fact, they had not.  One non-veteran student indicated that he had seen veteran students attending classes for only one month in the 2002-2003 semester, and at no time since. 

In these depositions, some instructors revealed that they did not personally verify the presence of the veteran's students in their classes, but, instead, relied on attendance sheets regularly submitted by a representative of the veteran students. Such was the case at both the San Marcelino and Porac Botolan Campuses.  Some of the instructors indicated that they either did not know whether the veteran students actually attended, and some admitted that they were aware of the fact that the veteran students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded veteran students over non-veteran students, such as language barriers, "humanitarian reasons," or the veteran students already having advanced knowledge.  Some faculty members acknowledged that veteran students were only expected to act as financiers by providing monetary assistance to complete projects while the non-veteran students were expected to do the labor. Several faculty members and non-veteran students reported that the non-veteran students were stringently held to the requirement of reporting to class five days a week, but that veteran students were not.  Some faculty members also admitted that they had been given cash incentives by the administration, which they were told came from donations by the veteran students. 

At the San Marcelino Campus, a meeting was held with the veteran students in which they were invited to make statements under oath.  Several students became hostile, one accused VA of a "witch hunt," and another explained that they would only submit a joint written statement, and not offer testimony under oath.  In the written statement, which was signed by 17 veteran students, they explained that the minimum attendance requirement was one hour of classroom instruction a week and/or three hours of laboratory time.  They also admitted that class leaders take the attendance by signature of each veteran at the Veterans Park and delivered the attendance sheet to professors, at which time they were given the class assignments. 

Although the veterans expressly denied the existence of a veteran's student organization at the Porac Botolan Campus similar to that of the San Marcelino Campus, at least one veteran student reported that such organization did exist and that the Veteran that is the subject of this decision was in fact President of this organization.  The Veteran also reported that professors kept their own class attendance record; however, many veteran students and teachers indicated that the veteran students maintained their own attendance record which was turned into the RMTU faculty.  According to one student, to be counted as present students needed to be physically present on campus between the hours of 11:00 a.m. and 12:00 p.m.; many left by lunchtime. This account was corroborated by the Registrar at the Porac Botolan Campus who reported that she often saw veteran students reporting to the canteen and usually leaving after lunch. 

One teacher specifically identified the Veteran as a veteran student representative responsible for turning in the attendance record. Although this teacher indicated that the Veteran came to campus every day; he did not indicate that the Veteran attended his classes.  In fact, the teacher indicated that no veteran students attended one of the courses taught, and only one, whose name was forgotten, attended the other course.  

In addition to testimony regarding the Veteran's involvement in the attendance record, a veteran student that was interviewed specifically identified the Veteran as someone who collected monies from other students for books and construction gifts.  Finally, another veteran student reported that the Veteran organized a meeting in which the veteran students of the Porac Botolan Campus agreed to tell investigators that they were actually attending classes. 

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require veteran students to regularly attend classes, but, instead, relied on class leaders to submit attendance sheets that contained the names of the veterans students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their veteran students were even present on campus.  All they knew and saw as to the veteran students' attendance was when they observed veteran students gathering at Vet-Park, or the kiosk/canteen, in the case of the Porac Botolan Campus.  The veteran students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  The scheme was found to have been happening for decades with one teacher disclosing that veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran students had not been attending classes, which was contrary to the insistent claims of the veteran students that they had.  As alluded to above, the Veteran was specifically identified as one of the veteran students that had not been attending classes. 

Following this investigation, in June 2003, a recommendation was sent to the Muskogee RO to create overpayments for each of the 60 veterans who were the subject of the investigation.  In August 2003, the Veteran received a letter from the Muskogee RO advising him that he had been certified and paid educational assistance benefits for attending RMTU from November 4, 2002 to June 30, 2003, but that their findings indicated he did not attend classes during that period.  His payments were stopped which resulted in the overpayment in the amount of $8,879.60.  He was advised of his right to request a waiver of this overpayment.  A letter was subsequently sent to the Veteran in October 2003 adjusting his overpayment to reflect the fact that he did not attend classes during the period from November 4, 2002 to June 17, 2003.  This adjustment resulted in an overpayment in the amount of $8,392.53 (which is the subject of this decision). 

In May 2004, the Veteran submitted a notice of disagreement (NOD) in which he disputed the validity of the indebtedness.  In support of his claim, he submitted a copy of his official transcript of record from RMTU, Enrollment Certifications from RMTU, and a letter from the Registrar's office indicating that he had passed all classes. 

Thereafter, in February 2004, an agent of the Criminal Investigation Division of the VA Office of Inspector General (OIG) in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a Special Agent with the OIG, some of which has been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations and also worked extensively in the Philippines on VA-related investigations. 

Based on his review, the OIG agent concluded that fraud was committed by the 60 veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter. 

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that veteran students were listed as enrolled at RMTU as full time students solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for their various classes.  They would sign these sheets, and a representative would take them to the relevant professors.  The students were given mid-term and final exams, but these exams were given to a representative and taken to the veteran's park, where they would be answered collectively based on the "honor system."  All of the veterans would subsequently receive passing grades, and the school benefits from this system because the veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects. 

The agent explained that the evidence of all 60 veterans' guilt included the following: the testimony of 13 professors/instructors, plus the Dean of Agricultural Technology, who indicated that the veterans never attended classes; the testimony of seven non-veteran students and one veteran student that was not involved in the scheme, who all indicated that the veterans did not attend classes; and the testimony of non-veteran students, who indicated that the veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to the joint statement signed by 17 of the veteran students in which they asserted that they met the minimum requirement of 1 hour of classroom instruction per week and/or 3 hours of laboratory time for each subject.  The agent found that this statement was clearly contrary to the testimony provided by instructors and fellow students, but is indicative of their knowledge that classroom attendance was required. 

The agent also noted that a similar scheme was in place at Laney College in Oakland, California, and that scheme resulted in a loss of $6 million for VA.  The agent indicated that it was his belief that the scheme at Laney College was exported from the school in the Philippines, as there were many similarities beyond just the mechanics of the scheme, similar terminology, and the fact that the RMTU scheme had reportedly been going on since the 1980's.  Furthermore, several RMTU professors noted that, when the naval center was still active, they had many more veterans enrolled.  The agent noted that the students at Laney College had been sued in Federal Court under the Civil False Claims Act, and most of them paid double damages plus fines. 

In a December 2004 letter, a Special Agent in Charge of the Los Angeles OIG indicated that it had been asked to look into bribery charges made against D.B., an employee of the Manila RO, but had chosen not to pursue an investigation of the charges.  The Special Agent explained that the complainants were the same individuals who were the subject of the RMTU investigation, and that they had a strong motivation to discredit the VA investigators who uncovered their scheme.  It was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU, and had concluded that there was an "overwhelming" amount of the evidence indicating that those students had engaged in a fraudulent scheme.  For these reasons, the Special Agent concluded that their motivation, testimony, and thus, the entire allegation of bribery, lacked credibility. 

The Special Agent further explained that D.B. was the lead investigator of the educational benefits fraud scheme because he had initially discovered it during the compliance survey, but he was not in charge of the field investigators, and had no authority over the outcome of the investigation.  The evidence collected of the scheme was obtained by eleven different field investigators, and D.B. had no authority over any of them.  Moreover, the management of the Manila RO was involved in planning the investigation from the outset and D.B. would not have exercised considerable influence over the outcome.  The Special Agent noted that, in his experience, bribes were typically solicited by individuals that had authority to effect some type of outcome, which was a scenario that did not exist in this case.  For these reasons, the Special Agent determined that the allegations lacked credibility and had been put forth in an attempt to obscure the issues and deflect the guilt of the involved veterans. 

During the pendency of this appeal, the Veteran's attorney submitted numerous letters raising various arguments in support of his appeal. The attorney's arguments will be addressed in detail below. 


Analysis

The Veteran is challenging the validity of the overpayment in the amount of $8,392.53.  He essentially contends that he regularly attended classes at RMTU and that he never intended or took action to defraud the government by receiving educational assistance benefits to which he was not entitled. 

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution. 38 C.F.R. § 21.7020(b)(23). 

The Veteran was found eligible for Chapter 30 education benefits and was entitled to a monthly benefit for the period of time he was enrolled in and satisfactorily pursing an approved program of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2006).  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2). 

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b). 

In this case, investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that 60 veterans attending RMTU, specifically including the Veteran that is the subject of this decision, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the veterans to continue to receive VA educational assistance benefits based on their enrollment at RMTU. 

The evidence of this scheme includes the testimony of professors and instructors, who indicated that the veterans never attended classes and were receiving passing grades in return for their donations; and the testimony of non-veteran students, who also indicated that the veterans did not attend classes, but still received course credit in return for their donations. 

The record contains a significant amount of evidence indicating that the Veteran in this case not only participated in the fraud scheme at RMTU, but was one of its leaders.  In his May 2003 deposition, the Veteran stated that he regularly attended classes and that his professors kept their own record of attendance.  He also denied that that there was a VA student organization at the school.  These statements are directly contradicted by the deposition testimony of several teachers and other veteran students.  A professor of Physical Education and Swine Production Management stated in his deposition that the Veteran was a former and current student in his classes.  The professor did not check class attendance for the veteran students via roll call as he did for the "regular" students; rather, the veteran students would have a representative submit a separate class attendance list they filled out themselves.  The Veteran in this case was specifically identified as the representative who submitted the class attendance list.  Additionally, a passing grade in the class only required that the veteran students submit "projects" consisting of the donation of equipment for the use of the other students.  The professor further stated that no VA student attended his Swine Production classes except for one whose name he was unable to remember.  As the professor mentioned the Veteran's name on several occasions during his deposition, it is clear that the Veteran was counted among those who did not attend class.  Similarly, the Veteran's Agricultural Engineering professor stated that while the Veteran attended class twice a week, he did not normally finish the required number of hours and left early. 
The depositions of other veteran students at RWTU also support a finding that the Veteran was intimately involved in the fraud scheme.  One student explicitly stated that while the Veteran was present on campus every day, he was not actually attending classes.  The same student reported that the Veteran solicited him for money for books and the building of an on-campus kiosk.  A second veteran student explicitly stated that the Veteran had been elected President of the campus VA student organization (despite the Veteran's own testimony that such an organization did not exist).  Finally, a third veteran student reported that the Veteran in this case initiated a meeting between all the veteran students wherein they agreed to tell the VA investigators that they were regularly attending classes and to provide no additional information.  

The Board finds that the Veteran's own assertions that he regularly attended lecture and laboratory classes are not credible in light of the testimony provided by the faculty members, veteran students, and the findings of both the Manila RO and OIG.  The depositions of the faculty and students are credible regarding the Veteran's participation in the fraud scheme as they are all consistent with one another and the investigator's findings.  The professors and students agree that the Veteran was not regularly present in class, maintained the student attendance records, and was a leader/President of the VA student organization with duties that included collecting monies to be distributed to the school and faculty and organizing a response to Manila RO investigators.  The investigation of the Manila RO also specifically identified the Veteran as one of the 60 who participated in this scheme.  It is clear from the evidence that the Veteran was an active participant in the widely known practice of veteran students not having to attend classes.

The Board has also considered the assertion by the Veteran's attorney that one or more of the employees of the Manila RO insinuated to the Veteran in this case and the other veteran students and faculty of RMTU that they were open to bribes, and that it was only the failure to pay such bribes that resulted in the findings of the RO's investigation.  In support of this assertion, he has submitted statements from several of the veteran students who were the subject of the investigation at RMTU.  Certainly, such allegations are troubling to the Board. 

However, the only evidence suggesting that RO employees undertook such conduct is apparently the assertions of the attorney's clients.  Their credibility must be weighed against the numerous depositions from faculty members and non-veteran students indicating that the veteran students did not attend classes, and the specific findings of fraud that were made by both the Manila RO and the OIG in San Francisco.  It is difficult to imagine that a failure to accept bribery offers from Manila RO employees could have resulted in the fabrication of the substantial amount of evidence obtained by that RO of the scheme that apparently existed in RMTU.  Furthermore, the depositions and other documents created as a result of their investigation were independently reviewed by the OIG in San Francisco, as well as statements of the veteran students.  As noted, the OIG specifically found that fraud had occurred at RMTU.  It seems extremely unlikely that the employees of the Manila RO could have fabricated the testimony of the faculty members and students at RMTU who reported that the veterans were allowed to pass classes without attending in exchange for gifts, and it also seems equally unlikely that the faculty members or students at RMTU would testify to such if the practice was not actually occurring.  There seems to be no motivation for either faculty or non-veteran students to lie about such a scheme if it did not, in fact, exist. 

The Board's conclusions in this regard are consistent with the findings of the Special Agent of Los Angeles OIG, as explained in his December 2004 letter.  The agent explained that it had chosen not to pursue an investigation into the bribery charges against D.B. because the complainants were the same individuals who were the subject of the RMTU investigation and had a strong motivation to discredit the VA investigators who uncovered their scheme.  It was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU, and had concluded that there was an "overwhelming" amount of the evidence indicating that those students had engaged in a fraudulent scheme.  It was further noted that D.B. was not in charge of the field investigators, and had no authority over the outcome of the investigation.  The evidence collected of the scheme was obtained by eleven different field investigators, and D.B. had no authority over any of them.  Moreover, the management of the Manila RO was involved in planning the investigation from the outset, and he would have not have been able to exercise considerable influence over the outcome.  For these reasons, the Special Agent determined that the allegations lacked credibility and had been put forth in an attempt to obscure the issues and deflect the guilt of the involved veterans. 

In 2007, the Veteran's attorney submitted several statements signed and dated in March 2005 by instructors at RMTU stating, as a general matter, that they would never misreport a student's attendance and discussing the conduct of the investigation.  Specifically, these statements indicate that the RMTU faculty was told that their teaching licenses would be suspended if they failed to testify that veteran students were not attending classes.  The credibility of these statements must be weighed against the numerous depositions from the veteran and non-veteran students indicating that the veteran students did not attend classes, as well as the specific findings of fraud made by both the Manila RO and the OIG in San Francisco.  In assessing the credibility of these statements, the Board observes that nearly all of the faculty deposed in the investigation were asked if they had any complaints with regard to the manner and content of their deposition.  None indicated a problem.  Equally noteworthy is the fact that these allegations have only surfaced recently, and were not brought to someone's attention when the OIG was investigating the bribery allegations.  The Board further notes that the Veteran's Physical Education and Swine Production professor (who specifically identified the Veteran as submitting the veteran student class attendance list) was not among those who submitted a more recent statement retracting his depositions.  In light of the above circumstances, the Board finds the credibility of the more recent faculty statements is questionable; thus, these statements have significantly less probative value than the depositions taken during the investigation. 

The Veteran and his attorney have also pointed to various documentation from RMTU in support of his appeal, including Enrollment Certifications and a transcript of passing grades.  However, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the veteran students at RMTU received course credit in return for the donations and gifts that they provided the school.  In fact, several of the school faculty explicitly stated in their depositions that instead of requiring regular attendance, a passing grade was assigned to the veteran students based purely on the donation of equipment for the class.  As discussed above, the Veteran was specifically identified as soliciting funds from other veteran students for such "gifts."  Despite these statements,  it is clear that RMTU routinely confirmed to the RO that these students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or enrollment certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds they are of no probative value. 

In support of the Veteran's claim, his attorney cited to the provisions of 38 C.F.R. § 21.7153(c), which defines "satisfactory attendance" on the part of a beneficiary as meeting the regularly prescribed standards of the educational institution in which he is enrolled.  He essentially argues that because the school accepted the Veteran's attendance as adequate, VA is obligated to do so regardless of the frequency of the Veteran's actual attendance. 

However, as discussed in detail above, there is persuasive testimony of record from faculty members and non-veteran students at RMTU that the Veteran was not being held to the same standards of attendance or class participation that the non-veteran students were, and that this was due to the donations made to the school by the veteran students.  RMTU's official grading and attendance policy, as well as its education benefits agreement with VA, states that students must provide written excuses for all class absences.  If unexcused absences total 20 percent or more of the required class hours in a semester, a failing grade is assigned.  The Approval Agreement between RMTU and VA also provided that adequate records of attendance were required.  Under these circumstances, it cannot be said that the Veteran was meeting the regularly prescribed standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c).  

Furthermore, it is implicit in all of the statutes and regulations dealing with the administration of Chapter 30 benefits that a veteran beneficiary pursue a meaningful program of education in exchange for his VA benefits.  As noted, the scheme discovered by the Manila RO involved the Veteran's receipt of course credit and passing grades without having to attend or otherwise participate in class in return for monetary donations and other gifts made to the university.  It is difficult for the Board to imagine any argument that could justify this scheme as being consistent with the purpose of Chapter 30 benefits.  To the contrary, the participants of the scheme, including the Veteran, either must have known, or should have known, that receiving VA benefits based on their enrollment at RMTU amounted to defrauding the government.  In the Board's opinion, the school's complicity does not in any way mitigate the actions of the Veteran in participating in this scheme. 

In consideration of the foregoing, the Board finds that the Veteran either knew or should have known that he was accepting education benefits for purposes other than what was intended as it is clear that he was given preferential treatment at RMTU due to the financial benefits bestowed upon the institution.  The evidence further establishes that the Veteran was not required to participate in or attend classes as a regular student to receive passing grades in his enrolled classes at RMTU for the periods relevant to the current appeal.  Thus, the Board concludes that Veteran's debt in the amount of $8,392.53 was validly created. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence in this case is clearly against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An overpayment of VA educational assistance benefits in the amount of $8,392.53 was properly created and the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


